     Case 6:20-cv-00027-JRH-CLR Document 14 Filed 03/22/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION


KAREEN LOMAX ROBINSON,

               Plaintiff,

V.                                                     CV620-027


UNITED STATES OF AMERICA,

               Defendant.


                                   ORDER


      After a careful denovo review of the record in this case,the Court concurs

with the Magistrate Judge's Report and Recommendation [R&R), doc. 13, to

which no objections have been filed. Accordingly, the R&R is ADOPTED, and

the Clerk of Court is DIRECTED to close this case. All pending motions are

DISMISSED AS MOOT.


      ORDER ENTERED at Augusta, Georgia, this               of March, 2021.



                                                  CHIEF fUDGE
                                    UNITED STATES DISTRICT COURT
                                              DISTRICT OF GEORGIA
